USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 1 of 42


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

 LATASHA OLIVARES,

        Plaintiff,
 v.                                                   Case No.: 2:20-CV-113

 OSCAR MARTINEZ, in His Individual and                District Judge: Theresa L. Springmann
 Official Capacity as Lake County Sheriff; LAKE       Magistrate Judge: John E. Martin
 COUNTY SHERIFF’S DEPARTMENT and
 TERRY WAYNE SMITH in His Individual
 Capacity,

        Defendants.


                                           ANSWER


       The Defendant, TERRY WAYNE SMITH, by counsel, Casey J. McCloskey, files the

following Answer and Affirmative Defenses:

                                           PARTIES

       1.      Plaintiff, is a resident of Galveston County, Texas, is an African American female

age forty (40), was a Court Deputy (“CD”) hired by Lake County Sheriff’s Department (“LCSD”)

on January 8, 2018, during the relevant time period and was a permanent employee with the LCSD

in the Court Division, a division of the Lake County Sheriff’s Department under the Lake County

Government.

ANSWER:        Defendant ADMITS the Plaintiff was employed by Lake County, Indiana as a Court
               Deputy (“CD”), and hired by the Lake County Sheriff’s Department (“LCSD”) on
               January 8, 2018, but are without sufficient information and/or knowledge to admit
               or deny the remaining allegations contained in this paragraph.
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 2 of 42


       2.      At all times relevant, Plaintiff’s employer, pursuant to Title VII of the Civil Rights

Act of 1964 (as amended), 42 U.S.C. sec 2000 (et. seq) is the Court Division of the Lake County

Sheriff’s Department, under the Lake County Government, Oscar Martinez, Sheriff.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #2 of Plaintiff’s Complaint.

       3.      All of the acts and failures to act alleged herein were duly performed by and

attributable to LCSD, and or any entity acting as a successor, agent, alter ego, employee, indirect

employer, joint employer, and integrated enterprise and/or under the direction and control of LCSD.

Said acts and failures to act were within the scope of such agency and/or employment, and Defendant

participated in, approved and/or ratified the unlawful acts and omissions by other Defendants

complained of herein. Whenever and wherever reference is made in this Complaint to any act by a

Defendant, such allegations and reference shall also be deemed to mean the acts and failure of LCSD

and any other entity acting as a successor, agent, alter ego, employee, indirect employer, joint

employer, its integrated enterprise, and/or under the direction and control of LCSD.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #3 of
               Plaintiff’s Complaint.

                                JURISDICTION AND VENUE

       4.      This court has original jurisdiction in this action pursuant to 28 U.S.C. Sections 1331

and 1343 and 42 U.S.C. Section 2000e-5, inasmuch as the matter in controversy is brought pursuant

to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et. seq.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #4 of Plaintiff’s Complaint.




                                                 -2-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 3 of 42


        5.      Venue is properly fixed in this Division and District as the race, sex and retaliation

violations of Title VII of the Civil Rights Act of 1964 occurred in Lake County, Indiana.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #5 of Plaintiff’s Complaint.

        6.      The jurisdiction of this Court is invoked to secure protection and redress deprivation

of rights guaranteed by federal law, which rights provide for injunctive relief and other relief for

illegal employment discrimination. The amount in controversy in this action meets the jurisdictional

limits of this Court.

ANSWER:         Defendant ADMITS the jurisdiction of this Court is invoked to secure protection and
                redress deprivation of rights guaranteed by federal law, but is without sufficient
                knowledge or information to admit or deny the remaining allegations contained in
                rhetorical Paragraph #6 of Plaintiff’s Complaint.

        7.      Plaintiff has complied with all conditions precedent to the filing of this claim required

by 42 U.S.C. Section 2000e(5) namely: a charge of discrimination was filed with the Equal

Employment Opportunity Commission (“EEOC”) within 300 days of the unlawful employment

practice; the EEOC issued its findings and provided Plaintiff her “Notice of Right to Sue” letter on

December 19, 2019, Plaintiff received said letter on or about December 24, 2019, and this action was

commenced within 90 days of the EEOC’s findings and receipt of said letter.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #7 of Plaintiff’s Complaint.

                               FACTS GIVING RISE TO RELIEF

        8.      Prior to her position as a Court Deputy (“Herein “CD”), Plaintiff had four (4) years

of law enforcement experience.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #8 of Plaintiff’s Complaint.


                                                  -3-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 4 of 42


       9.      Plaintiff began her tenure as a CD with the Court Division on January 8, 2018 as the

only female African American officer in the division. To Plaintiff’s knowledge, there have been no

African American female CD’s hired since Plaintiff’s termination.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #9 of Plaintiff’s Complaint.

       10.     Plaintiff was isolated from the beginning as none of her co-workers would speak to

her.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #10 of Plaintiff’s Complaint.

       11.     During Plaintiff’s employment she was the subject of constant rumors of

inappropriate sexual activity with her co-workers, including her supervisor Lt. Terry Smith (Lt.

Smith), which directly impacted her ability to obtain transfers and frequently led to her being

removed from her court assignments.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #11 of Plaintiff’s Complaint.

       12.     These allegations severely damaged Plaintiff’s reputation with her co-workers and

superiors.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #12 of Plaintiff’s Complaint.

       13.     Beginning in February of 2018, Plaintiff was informed of a slanderous rumor that had

been started by her supervisor Lt. Smith that she had an inappropriate sexual relationship with him.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #13 of Plaintiff’s Complaint.




                                                -4-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 5 of 42


       14.     The rumors extended beyond Plaintiff’s workplace to the patrons of the courthouse

as Plaintiff was accused of having a sexual relationship with Lt. Smith by probationers.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #14 of Plaintiff’s Complaint.

       15.     Plaintiff was also continuously the subject of scurrilous rumors that she was engaging

in frequent, multiple, inappropriate sexual relationships with her superiors.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #15 of Plaintiff’s Complaint.

       16.     Lt. Smith was frequently the initiator of said slanderous rumors.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #16 of
               Plaintiff’s Complaint.

       17.     As Lt. Smith was Plaintiff’s superior, said rumors were accepted as true by many of

Plaintiff’s coworkers and superiors.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #17 of Plaintiff’s Complaint.

       18.     The rumors of an inappropriate relationship between Plaintiff and Lt. Smith often

caused resentment and rifts in Plaintiff’s working relationships with coworkers.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #18 of Plaintiff’s Complaint.

       19.     On March 5, 2018, Plaintiff was approached by CD Spiro who stated, “We all know

you’re Lt. Smith’s ‘girl’ and that he’s trying to give you that sergeant position and I’ve been here

longer than you have and I keep getting overlooked” inferring that Plaintiff was receiving favoritism

due to an inappropriate relationship with Lt. Smith.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #19 of Plaintiff’s Complaint.


                                                 -5-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 6 of 42


       20.     On March 26, 2018, Plaintiff was informed by a coworker that Lt. Smith told several

coworkers that he was sleeping with Plaintiff is Oscar Martinez’s campaign office.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #20 of Plaintiff’s Complaint.

       21.     On May 11, 2018, to remove herself from the situation, Plaintiff reached out to

Deputy Warden Cox about transferring to the jail and was given an application.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #21 of Plaintiff’s Complaint.

       22.     From May 15, through May 18, 2018 Sgt. Foster informed Plaintiff during training

that she was “the only Queen Bitch in court security, for some reason females just don’t last” and

suggested that Plaintiff start looking elsewhere for employment.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #22 of Plaintiff’s Complaint.

       23.     On May 18, 2018, Lt. Smith engaged in an inappropriate conversation regarding male

and female genitalia in the presence of Plaintiff. Lt. Smith then proceeded to ask P. Moton, a male

coworker of Plaintiff’s if he thought he could “afford a woman” like Plaintiff. P. Moton responded

by pulling out money and flashing it. Lt. Smith then stated, “No that’s not enough, Plaintiff is the

big money type.” Lt. Smith then accused Plaintiff of having an inappropriate sexual relationship with

another coworker to which Plaintiff responded that she is married and is tired of being accused by

Lt. Smith of sleeping with everyone.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #23 of
               Plaintiff’s Complaint.

       24.     On multiple occasions Lt. Smith would state in the presence of Plaintiff and other

coworkers that his “Lake County checks were pussy money” used for his conquests with women.


                                                 -6-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 7 of 42


ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #24 of
                Plaintiff’s Complaint.

        25.     The rumors, comments, and innuendos became progressively worse, and Plaintiff

repeatedly rebuffed Lt. Smith’s advances and comments, and denied Lt. Smith’s claims whenever

possible, but feared retaliation if she complained about her superior.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #25 of Plaintiff’s Complaint.

        26.     On multiple occasions Lt. Smith made threats to court personnel and Plaintiff’s

coworkers that they were not to speak to Plaintiff because she was “his woman.”

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #26 of
                Plaintiff’s Complaint.

        27.     As a result, multiple coworkers and various court personnel were afraid to speak to

Plaintiff for fear of retaliation by Lt. Smith.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #27 of Plaintiff’s Complaint.

        28.     Lt. Smith threatened Plaintiff on multiple occasions that he would “Go to Oscar” and

have her terminated if she didn’t do as he demanded.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #28 of
                Plaintiff’s Complaint.

        29.     Numerous Court Deputies and court personnel were aware of Lt. Smith’s comments,

rumors, and innuendos but all expressed that they were afraid to speak up for fear of retaliation.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #29 of Plaintiff’s Complaint.

        30.     As Plaintiff continued to rebuff Lt. Smith’s advances, the more pervasive, hostile,

toxic and retaliatory Plaintiff’s work environment became.


                                                  -7-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 8 of 42


ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #30 of
               Plaintiff’s Complaint..

       31.     As Lt. Smith’s comments and inappropriate remarks and sexual harassment continued

to worsen, Plaintiff began to socially distance herself for fear of furthering the rumors.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #31 of Plaintiff’s Complaint.

       32.     On May 23, 2018, at approximately 7:00 am as Plaintiff was entering the Court

Division office, Lt. Smith approached Plaintiff and stated, “What’s wrong with you, are you and your

husband okay? Because you don’t speak no more. I’m just wondering because you’ve been walking

around here with this bad fucked up attitude like someone has done something to your ass. I don’t

see how a motherfucker got the audacity not to speak after you have made they ass. I’m the reason

why you’re here and that man right there on the wall (referencing Sheriff Oscar Martinez). So, if you

have a problem doing your job all I got to do is tell Oscar I’m done with your ass and there won’t

be any questions after that, now you understand me?”

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #32 of
               Plaintiff’s Complaint.

       33.     On May 23, 2018, at approximately 11:00 am, Lt. Smith made good on his earlier

threat and stated to Plaintiff, “Get dressed and report to Gary because you are no longer assigned to

Crown Point until you learn to get your shit together and realize who runs shit around here. Now that

ought to give you some time to work on that attitude if I decide to bring you back.”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #33 of Plaintiff’s Complaint.




                                                 -8-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 9 of 42


       34.     In addition to the constant sexual harassment, sex discrimination, and hostile work

environment, Lt. Smith placed Plaintiff in dangerous situations that jeopardized her safety, inmate

safety and violated LCSD protocol.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #34 of
               Plaintiff’s Complaint.

       35.     On June 20, 2018, Lt. Smith ordered Plaintiff to transport an inmate from Gary to the

Lake County Jail with no restraints or a proper transport vehicle with caging. Lt. Smith further

instructed Plaintiff to stay off radio communications during the transport.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #35 of Plaintiff’s Complaint.


       36.     After Plaintiff processed the inmate and returned to the court security office, Lt.

Smith approached Plaintiff and stated, “You’re lucky I’m not writing your mother fucking ass up.”

Lt. Smith then further intimidated Plaintiff by getting into her face and stating, “Your ass is hard

headed and you need to do what the fuck I tell you to because I make the decisions if your ass stays

or not.”

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #36 of
               Plaintiff’s Complaint.

       37.     L. Clemons, court personnel, witnessed the incident and informed Plaintiff per

protocol, she was not supposed to transport the inmate alone. L. Clemons further informed Plaintiff

that Lt. Smith had received instructions per Chief Patterson that two patrol officers were sent to

handle the inmate and Lt. Smith’s response was “We’re court security and we handle our own shit.”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #37 of Plaintiff’s Complaint.



                                                -9-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 10 of 42


       38.     On July 1, 2018, Lt. Smith completed a performance evaluation claiming Plaintiff did

not follow the chain of command, had a bad attitude, and did not get along with others. Lt. Smith

recommended Plaintiff be transferred or put on 90-day probation to correct behavior. The evaluation

was not brought to Plaintiff’s attention until the termination of employment.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #38 of Plaintiff’s Complaint.

       39.     Lt. Smith frequently requested that Plaintiff accompany him to “Nap” (Indianapolis),

and take rides in his Range Rover, to which Plaintiff always declined.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #39 of
               Plaintiff’s Complaint.

       40.     In addition to the rumors, Lt. Smith routinely made inappropriate comments to and

about Plaintiff regarding her anatomy and made comments to court personnel about sexual acts he’d

like to perform on Plaintiff.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #40 of
               Plaintiff’s Complaint.

       41.     On one occasion in July 2018, Lt. Smith stated to L. Clemons (court personnel) that

he would “Take Plaintiff to ‘Nap’ (Indianapolis) and eat her dry.” Mr. Clemons promptly informed

Plaintiff of the comment.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #41 of
               Plaintiff’s Complaint.

       42.     Plaintiff was not the only female to experience sexual harassment by Lt. Smith. A

prior court deputy was also harassed and the victim of various rumors of inappropriate sexual

relationships with Lt. Smith. Upon continuously rebuffing Lt. Smith’s advances, she was terminated.




                                               -10-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 11 of 42


ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #42 of Plaintiff’s Complaint.

       43.     On July 15, 2018, Plaintiff’s uncle passed away. Plaintiff requested bereavement time

as outlined in the Lake County Policy Handbook on page 52. Lt. Smith denied her request.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #43 of Plaintiff’s Complaint.

       44.     On July 15, 2018, on the same day Plaintiff later was informed that her brother was

involved in a severe car accident. Plaintiff again requested time off to process.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #44 of Plaintiff’s Complaint.

       45.     On July 16, 2018, when Plaintiff reported for her shift, she requested to speak with

Lt. Smith. Lt. Smith initially ignored Plaintiff’s request. When Plaintiff asked again Lt. Smith

responded, “Whatever the fuck you have to tell me just text that shit to my phone.”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #45 of Plaintiff’s Complaint.

       46.     Plaintiff then requested her coworker and the probationer to step out but kept the door

open as she proceeded to inform Lt. Smith of her uncle’s passing and her brother’s condition on life

support. Plaintiff then requested time off to which Lt. Smith responded, “That’s all you had to tell

me? Hell, you could have text that shit to my phone. Like I told your ass earlier, people die every day

and I still bring my ass to work and I haven’t called off one day since I’ve been here so what do you

want me to do?”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #46 of Plaintiff’s Complaint.




                                                 -11-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 12 of 42


          47.   Distraught, Plaintiff began to walk away when Lt. Smith yelled for her to return to

the office and demanded that she complete an additional task.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #47 of Plaintiff’s Complaint.

          48.   Plaintiff traveled to visit her family on her own personal time over the weekend and

returned in time to report to her shift on that following Monday.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #48 of Plaintiff’s Complaint.

          49.   On July 23, 2018, Plaintiff’s brother was removed from life support and passed away.

The next day Plaintiff again made Lt. Smith aware of the situation and provided him with the date

of the funeral service (July 28, 2018) and requested July 27, 2018 off to travel to Texas for the

services. Lt. Smith declined Plaintiff’s request stating a “lack of manpower” and informed her she

would have to schedule her flight after her shift.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #49 of Plaintiff’s Complaint.

          50.   When Plaintiff demanded to speak with her chain of command Lt. Smith threatened

Plaintiff stating “Now you see what happened to Spiro mother fucking ass for going over my head,

his ass is about to be out of here and you can follow him because what you fail to realize is that you

don’t run shit around here and your only job is to do what the fuck I tell you to do, now is that

clear?”

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #50 of Plaintiff’s Complaint.




                                                -12-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 13 of 42


       51.     In the afternoon on July 27, 2018, Plaintiff was informed by Lt. Smith that due to

seniority there was a schedule change and she would have to work on July 28, 2018, the date of her

brother’s funeral.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #51 of Plaintiff’s Complaint.

       52.     As a result of said last minute change, Plaintiff could not attend her brother’s funeral.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #52 of Plaintiff’s Complaint.

       53.     During the week of July 22, 2018, through July 28, 2018, Plaintiff and fellow court

security deputy P. Moton were assigned to work overtime to provide courthouse security during a

trial. Plaintiff nor her coworker were paid for their overtime hours worked.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #53 of Plaintiff’s Complaint.

       54.      On August 20, 2018, Plaintiff was given a verbal reprimand for tardiness by Lt.

Smith. Plaintiff was at work on time on the day in question. Plaintiff had arrived on time and

requested permission to return to her vehicle to retrieve an item she had left. Plaintiff was granted

permission, but upon her immediate return Lt. Smith recorded that she was tardy.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #54 of Plaintiff’s Complaint.

       55.     On August 21, 2018, Plaintiff received a written reprimand from Lt. Smith for neglect

of duties for leaving sensitive information open on a computer. The computer was signed into with

Lt. Smith’s password which Plaintiff had no access to. Additionally, one Sgt. Sesson, who was the

last to leave, informed Plaintiff that the computers were not on when he left and locked the office.




                                                 -13-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 14 of 42


ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #55 of Plaintiff’s Complaint.

        56.     On August 23, 2018 Lt. Smith sent the court deputies their work schedules and

intentionally left Plaintiff off the message. A coworker informed Plaintiff of her assigned schedule

but stated in the message “You didn’t get this from me,” evidencing the environment of fear and

retaliation Lt. Smith that existed.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #56 of Plaintiff’s Complaint.

        57.     Plaintiff reported to work timely despite Lt. Smith’s efforts to impede Plaintiff’s

ability to report to duty on time.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #57 of Plaintiff’s Complaint.

        58.     On August 23, 2018, after Plaintiff was reprimanded erroneously for tardiness on

August 20, 2018, Lt. Smith informed Deputy John S., a white male officer, that he did not have to

report at his scheduled time of 7:30 am after Deputy John S. stated that he had “just woken up and

would get there when he could.” Deputy John S. report time was changed to 8:30 am. Deputy John

S. arrived after his scheduled time of 8:30 am but wrote a sign in time of 8:15 am. He was not

reprimanded.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #58 of Plaintiff’s Complaint.

        59.     On September 18, 2018, upon arriving on duty, Plaintiff informed Deputy Spiro that

her taser had been malfunctioning for months. Spiro advised that it may need new batteries or

resetting and asked if Plaintiff had advised Lt. Smith of the issue. Plaintiff informed Spiro that she

had, but Lt. Smith had refused to rectify the issue.


                                                -14-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 15 of 42


ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #59 of Plaintiff’s Complaint.

        60.     On September 18, 2018, as Plaintiff returned from her lunch break Spiro stated, “Just

let me give you a quick heads up, and you did not get this from me. I was told to check and see if you

were wearing your taser because the first time you report for duty without it, Lt. Smith is sending

your ass home and writing you up for reporting to work out of uniform.”

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #60 of Plaintiff’s Complaint.

        61.     Plaintiff had advised Lt. Smith via text message that her taser was malfunctioning and

she needed to bring it to him to be repaired. Lt. Smith responded and stated, “Keep your taser until

the taser class. The instructor/repairer will handle it then, there are no replacements at this time.”

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #61 of Plaintiff’s Complaint.

        62.     On September 19, 2018, Lt. Smith texted Plaintiff and asked, “Are you wearing that

taser today?” to which Plaintiff replied, “Yes sir.”

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #62 of Plaintiff’s Complaint.

        63.     On September 19, 2018, Lt. Smith called Plaintiff on her personal cell phone and

stated for Plaintiff to “Lock up her taser at her home in her gun safe until the taser certification class

in October.”

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #63 of Plaintiff’s Complaint.




                                                  -15-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 16 of 42


        64.     On September 19, 2018, confused by the conflicting instructions, Plaintiff emailed

Commander Eaton the text message conversation between she and Lt. Smith along with the

information she received via phone call.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #64 of Plaintiff’s Complaint.

        65.     On September 20, 2018, Deputy Nettles text messaged Plaintiff the phone number

for Sgt. Poe, taser instructor, to inspect her taser.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #65 of Plaintiff’s Complaint.

        66.     On September 21, 2018, Deputy Nettles informed Plaintiff that Sgt. Poe tested her

taser and the battery was dead, but Sgt. Poe had replaced the battery and it was working.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #66 of Plaintiff’s Complaint.

        67.     On September 21, 2018, Plaintiff retrieved her repaired taser from Sgt. Poe. Plaintiff

continued to carry it on her person.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #67 of Plaintiff’s Complaint.

        68.     On September 28, 2018, Lt. Smith wrote up a verbal reprimanded with a recorded

date of October 3, 2018. Plaintiff was reprimanded for challenging the authority of her supervisor

by not following her supervisor’s instructions to lock up her taser until taser training. Plaintiff was

presented with the verbal reprimand by Sgt. Foster on October 9, 2018.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #68 of Plaintiff’s Complaint.




                                                  -16-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 17 of 42


         69.    On October 9, 2018, Plaintiff arrived to work around 7:30 am and signed in.

Plaintiff’s shift began at 9:00 am, but plaintiff often arrived early to purchase breakfast from the café.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #69 of Plaintiff’s Complaint.

         70.    On October 9, 2018, Sgt. Foster commented that Plaintiff was early then later

scribbled out Plaintiff’s sign in and sign out entry. Sgt. Foster then erroneously reported Plaintiff as

tardy.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #70 of Plaintiff’s Complaint.

         71.    Sgt. Foster questioned Plaintiff regarding there being an inappropriate sexual

relationship between Lt. Smith and Plaintiff. Plaintiff replied “No” and informed Sgt. Foster that she

was married to which Sgt. Foster replied, “That don’t mean shit.”

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #71 of Plaintiff’s Complaint.

         72.    On October 9, 2018, Plaintiff was informed by a court employee that Sgt. Foster and

Lt. Smith were trying to get rid of her and that Sgt. Foster had been speaking ill of Plaintiff around

everyone.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #72 of Plaintiff’s Complaint.


         73.    On October 9, 2018, Plaintiff was informed by a separate court employee that Sgt.

Foster had discussed Plaintiff and stated that “She uses what is between her legs to get what she

wants, that’s how she got here.” Sgt. Foster continued and stated that Plaintiff had slept with Lt.

Smith and Commander Eaton. Sgt. Foster then allowed the court employee to read Plaintiff’s



                                                  -17-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 18 of 42


reprimand. Said court employee took a picture of the reprimand and provided it to Plaintiff as Sgt.

Foster had refused to provide Plaintiff a copy.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #73 of Plaintiff’s Complaint.

       74.     Sgt. Foster continued the rumors and false accusations by stating that Plaintiff’s taser

was removed from Plaintiff because she was “using it on her on her husband” and “beats his ass.”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #74 of Plaintiff’s Complaint.

       75.     On October 10, 2018, Plaintiff received yet another reprimand from Lt. Smith and

when Plaintiff refused to sign Lt. Smith stated, “You need to start looking for another job you’re not

a good fit here.” And, “If I knew your mother fucking ass wasn’t fucking, I would have never hired

your ass!”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #75 of Plaintiff’s Complaint.

       76.     On October 10, 2018, Plaintiff met with Commander Eaton and advised him of the

statement Lt. Smith made and expressed concern over the disparate treatment she had received.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #76 of Plaintiff’s Complaint.

       77.     On October 15, 2018, Sgt. McLoughlin informed Plaintiff that Lt. Smith stated that

Plaintiff was not to “call or fucking text Lt. Smith’s phone not even for training” and that she was

to report directly to Sgt. McLoughlin.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #77 of Plaintiff’s Complaint.




                                                  -18-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 19 of 42


       78.     On October 17, 2018, Plaintiff was interviewed for three (3) hours by Internal Affairs

investigators Corporal L. Thurmond and Commander Stewart. Plaintiff was never informed if the

result of the investigation was substantiated or unsubstantiated.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #78 of Plaintiff’s Complaint.

       79.     On October 31, 2018, Plaintiff contacted Human Resources and requested a complaint

form. Plaintiff was never provided a form.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #79 of Plaintiff’s Complaint.

       80.     On November 5, 2018, Sgt. McLoughlin advised Plaintiff that Lt. Smith informed

him that Plaintiff could no longer wear her Lake County Sheriff’s Office sweatshirt and had to wear

a Lake County Sheriff’s Office zip up hooded sweatshirt or a Lake County Sheriff’s Office jacket.

Lt. Smith had also informed Sgt. McLoughlin to watch for Plaintiff’s portable heater. Several

deputies and sergeants also had portable heaters due to weather conditions.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #80 of Plaintiff’s Complaint.

       81.     The sweatshirt in question was issued by Lt. Smith once deputies purchased them.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #81 of Plaintiff’s Complaint.

       82.     On November 6, 2018, Sgt. McLoughlin informed Plaintiff Sgt. Foster was in route

to provide Plaintiff transfer documents. Instead, Plaintiff was presented with a reprimand along with

three (3) photos taken by Lt. Smith on November 3, 2018 pertaining to Plaintiff’s sweatshirt and cell

phone usage. Plaintiff was outside on her break during her cell phone usage.




                                                -19-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 20 of 42


ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #82 of Plaintiff’s Complaint.

       83.     Male deputies Nettles and Gavin had also worn their Lake County Sheriff’s Office

sweatshirts. To Plaintiff’s knowledge they were not reprimanded.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #83 of Plaintiff’s Complaint.

       84.     On November 6, 2018, Lt. Smith and Deputy P. Moton approached Plaintiff. Lt.

Smith proceeded to ask Plaintiff what was going on with her and why was she so mean and not

speaking to anyone. He then informed Plaintiff that he wanted her to go back to the “old her” he first

hired. He then stated, “Anything that I ask you to do you can definitely get your job done no

questions asked, but until you learn there is only one person running this department and until you

realize it is my decision to determine whether you stay or not, because you could have been gone a

long time ago.”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #84 of Plaintiff’s Complaint.

       85.     Lt. Smith then proceeded to ask Plaintiff what location she would like to be assigned,

to leverage his authority. Plaintiff replied that it did not matter to her and informed Lt. Smith that

he and Plaintiff could not be in the same building. Plaintiff then requested a copy of her reprimand.

Her request was denied.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #85 of Plaintiff’s Complaint.

       86.     On November 26, 2018, Plaintiff observed Lt. Smith in a Lake County Court Security

vehicle in her apartment complex.




                                                -20-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 21 of 42


ANSWER:          Defendant is without sufficient knowledge or information to admit or deny these
                 allegations contained in rhetorical Paragraph #86 of Plaintiff’s Complaint.

       87.       Lt. Smith would frequently remove the personnel files of LCSD court deputies and

take them home. These documents contained personal information such as social security numbers

and addresses.

ANSWER:          Defendant is without sufficient knowledge or information to admit or deny these
                 allegations contained in rhetorical Paragraph #87 of Plaintiff’s Complaint.

       88.       Plaintiff was informed by former Court Security Deputy L. Janigan that when she

declined Lt. Smith’s sexual advances and misconduct, she began to receive baseless reprimands and

harassment from Lt. Smith and Sgt. Foster. After Ms. Janigan was terminated, Lt. Smith obtained

her home address from her personnel file and subsequently traveled to her home without advanced

notice or an invitation.

ANSWER:          Defendant is without sufficient knowledge or information to admit or deny these
                 allegations contained in rhetorical Paragraph #88 of Plaintiff’s Complaint.

       89.       On November 30, 2018, Lt. Smith was terminated from his position at Lake County

Sheriff’s Department, Court Security Division.

ANSWER:          Defendant DENIES the allegation of “termination”, and is without Defendant is
                 without sufficient knowledge or information to admit or deny the remaining
                 allegations contained in rhetorical Paragraph #89 of Plaintiff’s Complaint.

       90.       Despite Lt. Smith’s termination, Plaintiff continued to be the subject scurrilous

rumors, unfair and disparate treatment, discrimination, retaliation and ostracism in her workplace.

ANSWER:          Defendant DENIES the allegation of “termination”, and is without Defendant is
                 without sufficient knowledge or information to admit or deny the remaining
                 allegations contained in rhetorical Paragraph #90 of Plaintiff’s Complaint.




                                                -21-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 22 of 42


        91.     On February 27, 2019, Deputy. D. Gray stated to Plaintiff, “What’s wrong with you

people? Always trying to sneak upstairs. They don’t want you type of people upstairs” referring to

Plaintiff’s ethnicity.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #91 of Plaintiff’s Complaint.

                92.      On April 2, 2019, Plaintiff was assigned as a floater to relieve court deputies

for their breaks. Plaintiff arrived on time to relieve Deputy P. Moton for his fifteen (15) minute

break. When Deputy P. Moton did not return on time Plaintiff attempted to call out to him to return,

as he was within Plaintiff’s purview. He ignored her. When Plaintiff stepped away from the post to

ask P. Moton, who was conversing with others, to return she was reprimanded by Sgt. Kouder for

violation of a direct order and abandoning her post. Although it was Deputy Moton’s post, he was

not reprimanded.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #92 of Plaintiff’s Complaint.

        93.     On April 4, 2019, while recently off-duty and still dressed in her uniform, Plaintiff

went to Meijers, located on 611 W. Lincoln Highway in Merrillville, Indiana when she encountered

her fellow court deputy, L. Lemus still in his LCSD uniform as well. Deputy Lemus threatened to

slash Plaintiff’s throat by making the “cutting throat” gesture at Plaintiff, who was with her son at

the time. Plaintiff reported the incident the following day and the incident was even confirmed by

Deputy Lemus himself who informed Sgt. Foster of his actions. Plaintiff has no knowledge of any

actions taken regarding his conduct.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #93 of Plaintiff’s Complaint.



                                                  -22-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 23 of 42


        94.     Plaintiff, who had over four (4) years fingerprinting experience, requested on

numerous occasions to be transferred to the Civil Division for the open fingerprint position. On April

12, 2019, Plaintiff was informed by Officer M. Harvey that newly hired Deputy B. Tomniko, a white

male, whose father and brother also were employed by LCSD in the Patrol Division, would start

training for the position on April 15, 2019.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #94 of Plaintiff’s Complaint.

        95.     On June 7, 2019, Plaintiff requested to speak with A. Higgs, Maintenance Supervisor,

regarding ongoing issues she was experiencing with Tim, a court maintenance employee. Tim was

spreading rumors about Plaintiff and advising the male employees to “stay from Plaintiff because

she is trouble and likes to record conversations men.” Tim also stated that “Plaintiff is the reason Lt.

Smith was fired because she was sleeping with him at Oscar Martinez’s campaign office.” Plaintiff

also complained about this individual to her chain of command.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #95 of Plaintiff’s Complaint.

        96.     On June 14, 2019, Plaintiff arrived early for her shift, as was her customary practice.

When her shift began, she reported to her post. However, her post was fully occupied by other

deputies leaving her nowhere to sit. Plaintiff reported this to her chain of command, Sgt. Kouder,

while continuing to stand at her post. Plaintiff never left the purview of her post, yet she received

a written reprimand on June 24, 2019, for insubordination and making a false official report.

Unbeknownst to Plaintiff, with this unsubstantiated reprimand, Sgt. Kouder recommended Plaintiff

for termination.




                                                 -23-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 24 of 42


ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #96 of Plaintiff’s Complaint.

       97.     On July 2, 2019, Plaintiff received a text message from Sgt. Kouder that stated,

“Yesterday’s report was clear and concise and factual. Contraband was properly packaged for chain

of custody. Good job.”

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #97of Plaintiff’s Complaint.

       98.     On July 3, 2019, Plaintiff received a message from Sgt. Kouder informing Plaintiff

to report to the chief’s office at 2:00 pm.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #98 of Plaintiff’s Complaint.

       99.     When Plaintiff reported to the chief’s office, she was informed that she “wasn’t a

good fit” for the department. The decision, Plaintiff was told, was made based upon the reprimands

she received, including those previously received from Lt. Smith, though retaliatory. Plaintiff was

never provided the opportunity to present information that proved she had been erroneously

reprimanded.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #99 of Plaintiff’s Complaint.

       100.    Since Plaintiff’s termination, she has been unable to secure employment within the

law enforcement sector.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #100 of Plaintiff’s Complaint.

       101.    During Plaintiff’s interview process, she was informed that her potential employer

had received a packet of information from LCSD alleging Plaintiff was “racist against white people”



                                               -24-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 25 of 42


and full of complaints and comments that Plaintiff had not been made aware of during her

employment with LCSD Court Security Division. As a result, Plaintiff was not offered employment

with the potential employer.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #101 of Plaintiff’s Complaint.

       102.    Plaintiff has been rejected from over one hundred (100) potential employers since

her termination from LCSD.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #102 of Plaintiff’s Complaint.

                                         COUNT I:
                                    SEXUAL HARASSMENT

       103.    Plaintiff incorporates as if fully restated all the allegations previously written.

ANSWER:        Defendant re-alleges and incorporates by reference his Answers to all proceeding
               Paragraphs 1 through 102 of Plaintiff’s Complaint, as if fully set forth herein.

       104.    Plaintiff was subjected to unwelcome, offensive and harassing sexually discriminatory

conduct during her employment with Defendant LCSD which was perpetrated upon her by

coworkers., and her superiors, Lt. Smith and Sgt. Foster and that this conduct was based upon and

directed at Plaintiff by reason of her gender.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #104, Count
               I, of Plaintiff’s Complaint.

       105.    Plaintiff was threatened and intimidated from reporting the sexually discriminatory

conduct. Plaintiff’s fellow coworkers also noticed the sexually discriminatory conduct but were also

intimidated by the prospect of losing their employment.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #105, Count
               I, of Plaintiff’s Complaint.


                                                 -25-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 26 of 42


       106.    When Plaintiff dared have the courage to report the above-mentioned behavior, she

was met with retaliation, further discrimination, ostracism, and isolation.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #106, Count
               I, of Plaintiff’s Complaint.

       107.    This sexually harassing and discriminatory conduct was sufficiently severe and

pervasive so as to unreasonably interfere with Plaintiff’s physical health, work performance and so

as to create an intimidating, hostile and offensive working environment.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #107, Count
               I, of Plaintiff’s Complaint.

       108.    Defendants fostered a work environment so pervasive and hostile that Plaintiff was

often left with no effective channels of recourse.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #108, Count
               I, of Plaintiff’s Complaint.

       109.    During the times referenced herein, Plaintiff was the subject of multiple false rumors

of having sexual relationships with co-workers, of engaging in sexual acts for her superiors, and was

openly questioned about parts of her body by Lt. Smith and her sexual relationships by Sgt. Foster

in front of other co-workers. No corrective action was taken against Lt. Smith or Sgt. Foster for such

conduct.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #109, Count I, of Plaintiff’s Complaint.

       110.    Said multiple comments and harassment ruined the reputation and credibility of

Plaintiff, the only African American female deputy in the entire Court Security Division and created

an atmosphere of hostility which severely damaged the reputation in the eyes of her coworkers and

superiors.


                                                -26-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 27 of 42


ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #110, Count I, of Plaintiff’s Complaint.

        111.    Plaintiff was a victim of retaliatory conduct on the part of Defendants.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #111, Count
                I, of Plaintiff’s Complaint.

        112.    Moreover, this conduct was ongoing and pervasive and constituted a “continuing

violation” of Plaintiff’s right. During the course of her employment, Plaintiff was forced to work in

a sexually discriminatory and hostile environment. LCSD Court Division’s command was put on

notice of the sexually suggestive nature of its employee, Lt. Smith., and failed to take immediate

corrective action, all to Plaintiff’s detriment.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #112, Count I, of Plaintiff’s Complaint.

        113.    Plaintiff continued to experience retaliation and received reprimands at the direction

of Lt. Smith after she complained of his sexually discriminatory behavior and sexual harassment.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #113, Count
                I, of Plaintiff’s Complaint.

        114.    LCSD Court Division’s command was aware of the hostile work environment

acquiesced in the environment. Plaintiff was not the first to experience Lt. Smith’s sexual harassment

and unwanted sexual advances. The Court Division, court employees, and court patrons were all on

notice of Lt. Smith’s behaviors. No official action was taken to change the atmosphere of LCSD.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #114, Count I, of Plaintiff’s Complaint.

        115.    Lt. Smith’s actions were open and obvious to other employees, both superiors and

subordinates at LCSD.



                                                   -27-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 28 of 42


ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #115, Count I, of Plaintiff’s Complaint.

       116.    Plaintiff was subject to both hostile work environment and quid pro quo sexual

harassment.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #116, Count
               I, of Plaintiff’s Complaint.

       117.    As a direct and proximate result of the harassing and hostile sexual environment

inflicted by her superiors Lt. Smith and Sgt. Foster, as well as her coworkers in the Court Division,

Plaintiff suffered great embarrassment, humiliation and mental and physical anguish.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #117, Count
               I, of Plaintiff’s Complaint.

                                         COUNT II:
                                    SEX DISCRIMINATION

       118.    Plaintiff incorporates as if fully restated all of the allegations previously written.

ANSWER:        Defendant re-alleges and re-incorporates by reference his Answers to all proceeding
               Paragraphs #1 through 117 of Plaintiff’s Complaint, as if fully set forth herein.

       119.    During the course of Plaintiff’s employment with Defendants, the Defendants, by and

through its agents and employees, discriminated against the Plaintiff in the terms, conditions, and

privileges of employment in various ways, in substantial part because of her sex, in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et. Seq.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #119, Count
               II, of Plaintiff’s Complaint

       120.    The above-described unwelcome sex discrimination created an intimidating,

oppressive, hostile, and offensive work environment which interfered with Plaintiff’s emotional and

physical well-being.


                                                 -28-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 29 of 42


ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #120, Count
                II, of Plaintiff’s Complaint.

        121.    Plaintiff was treated disparately than persons similarly situated with her who were

male, and such disparate treatment created an intimidating, oppressive, hostile and offensive work

environment which interfered with Plaintiff’s emotional and physical well-being.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #121, Count
                II, of Plaintiff’s Complaint.

        122.    As a result of the hostile and offensive work environment perpetrated by Defendant’s

agents Lt. Smith, Sgt. Foster and its employees, and maintained by the Defendant LCSD, and

LCSD’s failure to protect Plaintiff from such discrimination, the Plaintiff suffered humiliation,

emotional distress, and physical pain.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #122, Count
                II, of Plaintiff’s Complaint.

        123.    Defendant LCSD through its agents or supervisors failed to adequately supervise,

control, discipline, and/or otherwise penalize the conduct, acts, and failures to act of Lt. Smith, Sgt.

Foster and its employees as described above.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #123, Count II, of Plaintiff’s Complaint

        124.    Defendant LCSD failed to take all reasonable and necessary steps to eliminate sex

discrimination from the workplace and to prevent it from occurring in the future.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #124, Count II, of Plaintiff’s Complaint

        125.    As a further direct and proximate result of Defendant’s violation of Title VII of the

Civil Rights Act of 1964 as described, Plaintiff has been compelled to retain the services of counsel

in an effort to seek relief for the conditions of the employment relationship Plaintiff was subjected

                                                 -29-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 30 of 42


to with LCSD and has thereby incurred and will continue to incur legal fees and costs, the full nature

and extent of which are presently unknown to Plaintiff.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #125, Count II, of Plaintiff’s Complaint.

                                         COUNT III:
                                    SEX DISCRIMINATION

       126.    Plaintiff incorporates as if fully restated all of the allegations previously written.

ANSWER:        Defendant re-alleges and incorporates by reference his Answers to all proceeding
               Paragraphs #1 through 125, Counts I through II of Plaintiff’s Complaint, as if fully
               set forth herein.

       127.    By agreeing to recommend for transfer or promotion and thereby transferring and

giving a position to a male employee over a female employee who met or exceeded requirements,

and who possessed equal or greater job experience than those recommended for promotion or

transfer, the Defendants violated the Civil Rights Act(as amended), 42. U.S.C. 2000 (et. seq).

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #127, Count III, of Plaintiff’s
               Complaint.

       128.    By erroneously reprimanding Plaintiff for actions that her male coworkers had taken

and not reprimanding said similarly situated male coworkers, the Defendants violated the Civil

Rights Act (as amended), 42 U.S.C. 2000 (et. seq).

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #128, Count
               III, of Plaintiff’s Complaint.




                                                 -30-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 31 of 42



                                          COUNT IV:
                                     RACE DISCRIMINATION

        129.    Plaintiff incorporates as if fully restated all of the allegations previously written.

ANSWER:         Defendant re-alleges and re-incorporates by reference his Answers to all proceeding
                Paragraphs 1 through 128; Counts I through III of Plaintiff’s Complaint, as if fully
                set forth herein.

        130.    By agreeing to recommend for transfer or promotion and thereby transferring and

giving a position to a white male employee over an African American female employee who met or

exceeded requirements, and who possessed equal or greater job experience than those recommended

for promotion or transfer, the Defendants violated the Civil Rights Act(as amended), 42. U.S.C. 2000

(et. seq).

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #130, Count IV, of Plaintiff’s
                Complaint.

                                             COUNT V:
                                           RETALIATION

        131.    Plaintiff incorporates as if fully restated all of the allegations previously written.

ANSWER:         Defendant re-alleges and incorporates by reference his Answers to all proceeding
                Paragraphs 1 through 130; Counts I through IV, of Plaintiff’s Complaint, as if fully
                set forth herein.

        132.    As herein alleged, the Defendants, by and through its officers, agents and/or its

supervisors, illegally retaliated against Plaintiff by unjustly subjecting her to unjust scrutiny, baseless

reprimands, false allegations of misconduct and unwelcome and derisive comments solely because

she had reported the aforementioned sex discrimination and sexual harassment. Defendants had no




                                                   -31-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 32 of 42


legitimate reasons for any such acts. Each said act of retaliation is in violation of Title VII of the

Civil Rights Act of 1964.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #132, Count
                V, of Plaintiff’s Complaint.

        133.    Plaintiff is informed and believes, and based thereon alleges, that in addition to the

practices enumerated above, the Defendants may have engaged in other discriminatory practices

against her which are not yet fully known. At such time as such discriminatory practices become

known, Plaintiff will seek leave of Court to amend this Complaint in that regard.

ANSWER:         Defendant DENIES these allegations contained in rhetorical Paragraph #133, Count
                V, of Plaintiff’s Complaint.

        134.    As a direct and proximate result of the Defendant’s willful, knowing, and intentional

discrimination and retaliation against Plaintiff, Plaintiff has suffered and will continue to suffer pain,

humiliation and emotional distress. Plaintiff has suffered and will continue to suffer a loss of

earnings and other employment benefits and job opportunities. Plaintiff is thereby entitled to general

and compensatory damages in amounts to be proven at trial.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #134, Count V, of Plaintiff’s Complaint.

        135.    As a further direct and proximate result of Defendant’s violation of Title VII of the

Civil Rights Act of 1964, as described, Plaintiff has been compelled to retain the services of counsel

in an effort to seek relief for the conditions of the employment relationship Plaintiff was subjected

to with LCSD and has thereby incurred and will continue to incur legal fees and costs, the full nature

and extent of which are presently unknown to Plaintiff.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #135, Count V, of Plaintiff’s Complaint.


                                                  -32-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 33 of 42


       136.    Plaintiff is informed and believes, and based thereon alleges, that the Defendant’s

conduct as described above was willful, wanton, malicious, and done in reckless disregard for the

safety and well-being of Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary

damages from the Defendants in a sum according to proof at trial.

ANSWER:        Defendant DENIES these allegations contained in rhetorical Paragraph #136, Count
               V of Plaintiff’s Complaint.

                                          COUNT VI:
                                         RETALIATION

       137.    Plaintiff incorporates as if fully restated all of the allegations previously written.

ANSWER:        Defendant re-alleges and incorporates by reference his Answers to all proceeding
               Paragraphs 1 through 136, Counts I through V of Plaintiff’s Complaint, as if fully set
               forth herein.

       138.    On July 3, 2019, was contacted and told to report to the chief’s office at 2:00 p.m.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #138, Count VI of Plaintiff’s Complaint.

       139.    When Plaintiff arrived, she was informed that was not a “good fit” and was being

terminated. Plaintiff was informed that the decision was based upon the reprimands she had received,

including those received from Lt. Smith.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #139, Count VI of Plaintiff’s Complaint.

       140.    Plaintiff had cooperated with an internal affairs investigation several months prior

and provided information proving the reprimands she received from Lt. Smith were groundless.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #140, Count VI of Plaintiff’s Complaint.




                                                 -33-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 34 of 42


       141.    During the time after Plaintiff rebuffed sexual advances and reported sexual

harassment, Plaintiff was regularly singled out and reprimanded for actions that she did not take or

were the same as her male counterparts, in Defendants effort to terminate her in violation of Title

VII of The Civil Rights Act of 1964, as amended.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #141, Count VI of Plaintiff’s Complaint.

       142.    Plaintiff continued to experience and receive retaliatory actions due to exercising her

rights to report Lt. Smith, even after Lt. Smith was no longer employed by LCSD. This is evidenced

by comments continuously made by Plaintiff’s superiors that she had engaged in a sexual

relationship with Lt. Smith, and as such was responsible for his termination.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #142, Count VI of Plaintiff’s Complaint.

       143.    The additional reprimands Plaintiff received were also unsubstantiated and given as

a pretext for retaliation, discrimination and unlawful termination.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #143, Count VI of Plaintiff’s Complaint.

       144.    The acts and omissions of Defendant LCSD were outrageous, wanton, intentional,

reckless and in deliberate disregard of Plaintiff’s established rights.

ANSWER:        Defendant is without sufficient knowledge or information to admit or deny these
               allegations contained in rhetorical Paragraph #144, Count VI of Plaintiff’s Complaint.


                                           COUNT VII:
                                          RETALIATION

       145.    Plaintiff incorporates as if fully restated all of the allegations previously written.




                                                 -34-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 35 of 42


ANSWER:         Defendant re-alleges and re-incorporates by reference his Answers to all proceeding
                Paragraphs 1 through 144, Counts I through VI of Plaintiff’s Complaint, as if fully
                set forth herein.

        146.    On February 20, 2020, Plaintiff was informed by a potential employer that they had

received unsolicited documentation totaling over forty pages, alleging and describing false claims

pertaining to Plaintiff’s employment with LCSD.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #146, Count VII of Plaintiff’s
                Complaint.

        147.    Per LCSD’s policy handbook (pg. 27), previous employment is only to be verified

according to start and end date and pay rate. No detailed information is to be provided.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #147, Count VII of Plaintiff’s
                Complaint.

        148.    Defendant LCSD has further retaliated against Plaintiff beyond her employment and

has further impeded her in an attempt to blacklist Plaintiff in the law enforcement industry. By

reason thereof, Plaintiff is entitled to punitive or exemplary damages from the Defendants in a sum

according to proof at trial.

ANSWER:         Defendant is without sufficient knowledge or information to admit or deny these
                allegations contained in rhetorical Paragraph #148, Count VII of Plaintiff’s
                Complaint.


        WHEREFORE, Defendant, TERRY WAYNE SMITH, prays that the Plaintiff take nothing

by way of her Complaint, that judgment be entered in favor of the Defendant and against the Plaintiff

on all claims and relief prayed for in the Complaint, that Defendant be granted all relief, including

attorney fees, to the extent they may be entitled to same under Rule 11, I.C. 34-13-3-21 and/or I.C.

34-13-4-4, and for all other just and proper relief under the premises.

                                                -35-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 36 of 42




                                                        /s/ Casey J. McCloskey
                                                        Casey J. McCloskey, #18766-45
                                                        Attorney at Law
                                                        9111 Broadway, Suite GG
                                                        P.O. Box 10607
                                                        Merrillville, IN 46411
                                                        Ph:     (219) 738-2978
                                                        Fax: (219) 738-2818
                                                        Email: attymccloskey@hotmail.com

                                 AFFIRMATIVE DEFENSES

        Comes now the Defendant, TERRY WAYNE SMITH, by counsel, Casey J. McCloskey, and

for affirmative defenses to the claims of the Plaintiff in this action, state as follows:

        1.      The Complaint fails to state a claim on which relief can be granted.

        2.      Any allegations not specifically admitted, denied, or controverted in the

                Complaint are now hereby DENIED.

        3.      All or some of the claims of the Plaintiff are barred by the applicable statute of

                limitations and/or the doctrine of laches.

        4.      Plaintiff’s claimed injuries and damages were caused in full or in part by nonparties.

        5.      Plaintiff is barred from recovering any damages that could have been avoided

                with reasonable effort by utilizing Lake County Government’s internal complaint and

                grievance procedures.

        6.      Defendant was not an “employer” as that term is defined in federal law and




                                                 -36-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 37 of 42


            under Title VII of the Civil Rights Act of 1964, as amended, or under any other law

            cited or relied upon by Plaintiff as a basis for any of her claims.

      7.    Plaintiff asserts claims that were not timely or properly alleged in her Charge of

            Discrimination, and claims not contained in a Charge of Discrimination are barred

            from this action as the Court lacks subject matter jurisdiction over all such claims.

      8.    Plaintiff failed to timely report any harassment, intimidation or discrimination to

            the appropriate persons in the chain of command, and/or failed to follow the

            grievance and other procedures provided by Lake County Personnel Policy.

      9.    Plaintiff failed to exhaust all state judicial and/or administrative remedies, and

            such failure deprives the court of jurisdiction over the claims and the parties hereto.

      10.   Similarly-situated employees outside of the alleged protected class were not

            treated more favorably than Plaintiff.

      11.   Defendant is entitled to statutory and/or qualified immunity for personnel

            decisions made within the scope of his authority.

      12.   To the extent Plaintiff has failed to mitigate her damages, her respective claims

            for damages are barred.

      13.   Defendant relies upon the further affirmative defenses of estoppel, waiver, failure

            of condition precedent, res judicata, and any matter that constitutes an avoidance or

            defense.

      14.   Defendant has acted in good faith at all times in his dealings with Plaintiff, and




                                             -37-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 38 of 42


            has not engaged in any intentional or willful discrimination, retaliation, or

            misconduct, nor has he engaged in a discriminatory or retaliatory practice with malice

            or reckless indifference to the federally protected rights of the Plaintiffs.

      15.   Any employment decision made by Defendant concerning or affecting the

            Plaintiff was based on legitimate, nondiscriminatory, and reasonable factors other

            than any federally protected characteristic of the Plaintiff or any legally protected

            right that Plaintiff may have exercised.

      16.   Plaintiff’s claims must be dismissed because Defendant has exercised reasonable

            care to prevent and properly correct any alleged discriminatory conduct in the

            workplace.

      17.   Plaintiff’s claims must be dismissed because Plaintiff unreasonably failed to take

            advantage of the preventive and corrective opportunities provided by Lake County

            Government, or to avoid her alleged harm otherwise.

      18.   Plaintiff’s claims must be dismissed because Defendant did not aid, abet, ratify,

            condone, encourage or acquiesce in any alleged discriminatory conduct.

      19.   Defendant is not subject to the doctrine of respondeat superior, and cannot be

            held liable, for the conduct of subordinates that may have resulted in any alleged

            violation of the Plaintiff’s constitutional rights.

      20.   Any and all actions which could be considered to be adverse, taken by Defendant

            against Plaintiff, were taken pursuant to a legitimate and non-discriminatory reason,

            which Defendant reasonably believed at the time the actions were taken.

      21.   Defendant honestly and in good faith believed the reasons given for taking any


                                              -38-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 39 of 42


            actions allegedly taken against any Plaintiff, and therefore Plaintiff cannot establish

            that Defendant’s legitimate justifications for its actions are pretextual.

      22.   To the extent Plaintiff is making claims for humiliation, fright, emotional

            distress and/or damages to reputation, said claims fail to state a cause of action and/or

            are barred under federal law and should be dismissed.

      23.   The actions of the Defendant were objectively reasonable, for a legitimate

            business purpose and did not violate any clearly established rule or principle of

            federal law or any rights of the Plaintiff that a reasonable person would have known.

      24.   Plaintiff is barred under federal law from recovering punitive damages

            against the Defendant on all claims.

      25.   The actions taken by Defendant, with regard to Plaintiff, are rationally

            related to a legitimate state, county, governmental, and/or public interest, and are not

            taken in bad faith or for any discriminatory or unlawful purpose.

      26.   Plaintiff fails to state a cause of action against Defendant as the Complaint

            fails to contain sufficient allegations of any official policy, custom, or practice or any

            breach thereof by Defendant.

      27.   The race of Plaintiff was not the sole or proximate cause of the actions

            allegedly taken against Plaintiff by Defendant.

      28.   Any harassment and/or intimidation alleged by Plaintiff (assuming, for the

            sake of argument, that Plaintiff’s allegations are true) was not so severe and

            pervasive as to alter the terms and conditions of her employment and/or constitute

            a hostile environment.


                                              -39-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 40 of 42


      29.   Plaintiff was a willing participant in the office banter or chatter which she

            now alleges as a basis for her claims of a hostile environment.

      30.   Plaintiff has failed to mitigate damages incurred as a result of any act of Defendant;

            to the extent Plaintiff has failed to mitigate her damages, her respective claims and

            damages are barred.

      31.   The claims against Defendant are subject to and/or barred by the doctrine of

            absolute immunity.

      32.   The claims against Defendant are subject to and/or barred by the doctrine of

            qualified immunity, as the alleged acts or omissions of the Defendant did not violate

            any federal rights of the Plaintiff that were objectively and clearly established at the

            times alleged in the Complaint.

      33.   The claims against the Defendant are subject to and/or barred by the doctrine

            of “quasi-judicial immunity.”

      34.   Defendant is entitled to immunity regarding tort claims pursuant to the

            Indiana Tort Claims Act.

      35.   The claims of Plaintiff, and any injuries and damages resulting therefrom,

            are subject to and/or barred or limited by the doctrines of contributory negligence,

            assumption of risk, and incurred risk.

      36.   That Plaintiff is barred by operation of law from recovering any punitive

            damages against Defendant.

      37.   The Defendant is immune from liability for damages on all tort claims, by




                                              -40-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 41 of 42


                operation of the Indiana Tort Claims Act and Plaintiff’s failure to comply with the

                pre-suit notice and other procedural requirements of that statute.

        38.     Defendant did not, at any time, act with the requisite intent to have

                committed the intentional tort of Intentional Infliction of Emotional Distress as

                alleged by Plaintiff.

        39.     Defendant is entitled to attorney’s fees and costs pursuant to 42 U.S.C. §

                1988, Ind. Code 34-13-3-21, and any other applicable law.

        40.     Defendant reserves the right to amend or supplement these affirmative defenses

                as discovery proceeds.


        WHEREFORE, Defendant, TERRY WAYNE SMITH, prays that Plaintiff take nothing by

way of her Complaint, that Defendant be awarded his costs and reasonable attorney’s fees incurred

in defense of this action, and for all other just and proper relief.


                                                         /s/ Casey J. McCloskey
                                                         Casey J. McCloskey, #18766-45
                                                         Attorney at Law
                                                         Broadfield Center
                                                         9111 Broadway, Ste GG
                                                         P.O. Box 10607
                                                         Merrillville, IN 46411
                                                         Ph:     (219) 738-2978
                                                         Fax: (219) 738-2818
                                                         Email: attymccloskey@hotmail.com



                                  CERTIFICATE OF SERVICE

      I hereby certify that on May 14, 2020, a true and accurate copy of the above pleading or
document was served upon all counsel and parties of record via U.S. Mail, in envelopes properly


                                                  -41-
USDC IN/ND case 2:20-cv-00113-TLS-JEM document 15 filed 05/14/20 page 42 of 42


addressed with sufficient first-class postage affixed, and/or by electronic facsimile, email or the
court’s electronic case filing (ECF) system.

                                                      /s/ Casey J. McCloskey
                                                      Casey J. McCloskey #18766-45

Service List:

Crystal D. Martin; attycdmartin@gmail.com
John M. Kopack; john@kopack-law.com




                                               -42-
